 Case 5:19-cv-12332-JEL-RSW ECF No. 4 filed 09/09/19                 PageID.15     Page 1 of 2

                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,
               Plaintiff,                                   Case No: 5:19-cv-12332-JEL-RSW
                                                            Hon. Judith E. Levy
v.                                                          Magistrate Judge R. Steven Whalen
MEIJER, INC.,
               Defendant.
                                      /
Dale R. Price, Jr. (P55578)                         Thomas M. Miller (P37746)
Attorney for Plaintiff                              Attorney for Defendant
EEOC – Detroit Field Office                         Meijer Legal Dept.
477 Michigan Ave., Room 865                         2929 Walker Ave., N.W.
Detroit, MI 48226                                   Grand Rapids, MI 49544
313-226-7808                                        616-791-3007
Dale.Price@eeoc.gov                                 Tom.Miller@meijer.com
                                                                                                 /

                            AGREED MOTION FOR
                 EXTENSION OF TIME TO RESPOND TO COMPLAINT

       Counsel for Defendant Meijer Stores Limited Partnership (incorrectly identified as

"Meijer, Inc.") has consulted with counsel for Plaintiff EEOC regarding an extension of time to

respond to the Complaint. The parties have agreed that the time in which Defendant may move,

answer or otherwise plead in response to the Complaint is extended up to and including

September 17, 2019. The reason for this extension is that Defendant requires additional time to

prepare a response to the Complaint. Plaintiff's counsel has consented to the entry of this Agreed

Motion.

       WHEREFORE, the parties respectfully request this Court's entry of an Order Granting

Extension of Time to Respond to Complaint as set forth within this Agreed Motion and for any

additional relief this Court deems proper.

                                                    Respectfully submitted,

Dated: September 9, 2019                            By:     /s/ Thomas M. Miller
                                                            Thomas M. Miller (P37746)
                                                            Attorney for Defendant
 Case 5:19-cv-12332-JEL-RSW ECF No. 4 filed 09/09/19               PageID.16     Page 2 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

              Plaintiff,                                  Case No: 5:19-cv-12332-JEL-RSW
                                                          Hon. Judith E. Levy
v.                                                        Magistrate Judge R. Steven Whalen
MEIJER, INC.,

              Defendant.
                                    /
Dale R. Price, Jr. (P55578)                        Thomas M. Miller (P37746)
Attorney for Plaintiff                             Attorney for Defendant
EEOC – Detroit Field Office                        Meijer Legal Dept.
477 Michigan Ave., Room 865                        2929 Walker Ave., N.W.
Detroit, MI 48226                                  Grand Rapids, MI 49544
313-226-7808                                       616-791-3007
Dale.Price@eeoc.gov                                Tom.Miller@meijer.com
                                                                                               /

                               CERTIFICATE OF SERVICE

I hereby certify that on September 9, 2019, I electronically filed the foregoing paper with the
Clerk of the Court using the ECF system, which will send notification of such filing to
Dale.Price@eeoc.gov.

                                                          By:    /s/ Thomas M. Miller
                                                                 Thomas M. Miller (P37746)
                                                                 Attorney for Defendant
